Pee Curiam.
Defendant’s jury trial on a charge of armed robbery resulted in bis conviction. On appeal, defendant requests tbat bis conviction be *599set aside and a new trial ordered. During cross-examination of defendant’s alibi witness, the witness testified that defendant was the father of her illegitimate child. Defendant objected and moved for a mistrial, which motion was denied.
The relationship of a witness with a defendant is relevant and pertinent to the weight and credibility to be afforded the testimony of the witness. The fact that the relationship reflects unfavorably on defendant is not sufficient basis for us to say the trial judge abused his discretion in denying the motion for new trial, nor does it support defendant’s claim of reversible error. People v. MacCullough (1937), 281 Mich 15.
Affirmed.
Quinn, P. J., and Holbrook and Vander Wal, JJ., concurred.